UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 1, 2013 (March 1, 2013) HALLADOR ENERGY COMPANY (Exact name of registrant as specified in its charter) Colorado 001-3473 84-1014610 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver Colorado 80264-2701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 303-839-5504 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION (UNAUDITED) Consolidated Balance Sheet As of December 31, (in thousands, except per share data) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Coal inventory Parts and supply inventory Other Total current assets Coal properties, at cost: Land and mineral rights Buildings and equipment Mine development Less - accumulated DD&A (58,479 ) (42,493 ) Investment in Savoy Investment in Sunrise Energy Other assets (Note 9) $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank debt $ $ Accounts payable and accrued liabilities Income taxes Other 60 Total current liabilities Long-term liabilities: Bank debt Deferred income taxes Asset retirement obligations Other Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.10 par value, 10,000 shares authorized; none issued Common stock, $.01 par value, 100,000 shares authorized; 28,529 and 28,309 outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income 30 41 Total stockholders’ equity $ $ See accompanying notes. 2 Consolidated Statement of Comprehensive Income For the years ended December 31, (in thousands, except per share data) Revenue: Coal sales $ $ Equity income - Savoy Equity income - Sunrise Energy Gain on sale of unproved oil and gas properties Gain on sale of land Other income (Note 9) Costs and expenses: Operating costs and expenses DD&A Coal exploration costs SG&A Interest Income before income taxes Less income taxes: Current Deferred Net income* $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted *There is no material difference between net income and comprehensive income. See accompanying notes. 3 Consolidated Statement of Cash Flows For the years ended December 31, (in thousands) Operating activities: Net income $ $ Gain on sale (3,051 ) (10,653 ) Deferred income taxes Equity income – Savoy and Sunrise Energy (2,206 ) (6,398 ) Cash distributions from Savoy DD&A Stock-based compensation Taxes paid on vesting of RSUs (739 ) (1,661 ) Change in current assets and liabilities: Accounts receivable (1,058 ) Coal inventory (479 ) Income taxes (3,465 ) Accounts payable and accrued liabilities Other (2,216 ) Cash provided by operating activities Investing activities: Proceeds from sale of properties Capital expenditures for coal properties (26,209 ) (32,995 ) Investment in Sunrise Energy (506 ) Marketable securities (1,221 ) (2,257 ) Other (48 ) Cash used in investing activities (20,354 ) (21,192 ) Financing activities: Payments of bank debt (7,500 ) (10,000 ) Bank borrowings Deferred financing costs (1,544 ) Dividends (23,374 ) (3,505 ) Stock option buy-out (1,461 ) Tax benefit from stock-based compensation Cash used in financing activities (32,342 ) (12,263 ) Increase (decrease) in cash and cash equivalents (15,654 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash paid for interest $ $ Cash paid for income taxes $ $ Changes in accounts payable for coal properties $ ) $ ) See accompanying notes. 4 Consolidated Statement of Stockholders’ Equity (in thousands) Shares Common Stock Additional Paid-in Capital Retained Earnings AOCI* Total Balance January 1, 2011 $ Stock-based compensation 11 Exercise of employee stock options for shares 1 (1
